With regards to claims 12-21, the prior art of record does not disclose or fairly teach lossy members disposed to overlap with: a part of a first branch conductor extending from the branching point of the signal conductor to the at least one first output terminal; and a part of a second branch conductor extending from the branching point of the signal conductor to the at least one second output terminal, in a thickness direction of the dielectric substrate, the lossy members causing a loss of power of signals flowing in the first branch conductor and the second branch conductor; and a connecting members connecting each of the at least one first output terminal and the at least one second output terminal and the ground conductor, the connecting members each formed as a via hole connecting the first layer and the second layer of the dielectric substrate, wherein the first branch conductor includes a delay circuit having an electrical length longer than an electrical length of the second branch conductor by 90 degrees, and the ground conductor is disposed on an entire surface of the second layer of the dielectric substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 7, 2021
/K.E.G/Examiner, Art Unit 2843     

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843